IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS David J, Bradley

 

 

HOUSTON DIVISION
§
KAMME 0
§ .
Plaintiff, s CIVIL ACTION No.
Ss 4:17-cv-03877
vs. §
§
TEXAS A&M UNIVERSITY, et al., §$
s JURY TRIAL DEMAND
Defendants. §
§
$
$
‘IDENTIFICATION of PLAINTIFF’S WITNESS
TO THE HONORABLE JUDGE OF THIS COURT:
As to the Fed. R. Civ. PB. 26(a)(2)(B) - “Identification of
plaintiff’s experts” - Pro se.Plaintiff pleads for mercy from

the Court as she is not formally educated in law or process.
Plaintiff experiences physical and emotional anxiety stating and
restating what occurred 2014-2016 first to the Defendants then
to the EEOC and now to begin again to this Court. Reading the
Federal Rules creates physical and emotional anxiety for the
Plaintiff making it difficult to begin, comprehend and act upon.
There is a “deer in the headlights” feeling that is almost

incapacitating for the Plaintiff.

4:17-CV-03877 KAMME 0 VS TAMU 1
FED. R. EVIDENCE RULE 703
If Plaintiff is in need of or the Court requires a witness other
than the Plaintiff herself, Babette Perkins, the coworker and
friend of the Plaintiff is/was witness to the hostile work
environment, discrimination the Plaintiff was subjected to by
the Defendants.
Babette Perkins by knowledge and personal experience:
1.) In attendance cf the 2015-2016 mandatory trainings at TAMU
Environmental Health & Safety, by Human Resources.
2.) In attendance at the TAMU Environmental biweekly meetings,
including the April 21, 2015 announcement of the restructure,
effective May 1, 2015.
3.) In attendance to the meeting April 20, 2015 with Bradley
Urbanczyk - where she expressed her concerns, “would he make
Sure that the Plaintiff is told about the departmental
restructure, because James Rainer avoids communication with the
Plaintiff.”
4.) Is witness to the issues the Plaintiff experienced with the
iPad application and the resulting in the Plaintiff's continuing
neck pain and intermittent hearing loss.
5.) Is witness £0 the hostile manner in which the Plaintiff was
removed and relocated from her office May 1, 2015.
6.) Is witness to the no warning, no conference, January 29,

2016 termination of the Plaintiff by the Defendants.

4:17-CV-03877 KAMME O VS TAMU 2
7.) %Is witness to how the Plaintiff was treated by the
Defendants at TAMU Environmental Health & Safety.

8.) Is witness that there was no warning before the Plaintiff's
suspension of being able to request vacation leave, that
initiated 07-17-2015 lasting until 11-13-2015.

9.) Is witness that HR Liaison SUSAN KARLI failed to advise the
Plaintiff as to her legal rights, insulted the Plaintiff as to
it being her “age” and refused to explain the process of the
first report of injury about the Plaintiff’s neck injury.

10.) Is witness to JAMES RAINER meeting with the male inspectors
while continuously avoiding and leaving out the Plaintiff.

11.) Is witness that the audio of the 11-20-2015 meeting with
SWATI KALE, witnessed by JOHN R. FIELDS lasts over an hour, and
that it was SWATI KALE that yelled at the Plaintiff. The
Plaintiff did not yell and behaved as professionally as possible
under the highly stressful circumstances.

12.) Is witness to years of the discriminatory behaviors towards
the Plaintiff by the Defendants.

13.) Was instructed it would be better for her career if she
were not seen with the Plaintiff.

14.) Has personal knowledge that the Plaintiff worked for JAMES
RAINER and was shunned for years, left out of trainings,

meetings and job related campus information.

4:17-CV-03877 KAMME 0 VS TAMU 3
15.) Has personal knowledge that the Plaintiff's initial April
26, 2015 Complaint to the Defendants was not answered until
August 31, 2015 - 96 days later, instead of “15 working days” as
TAMUS Policy stated. |

16.) Was witness that the Plaintiff’s 11-10-2015 Complaint of
the male inspectors that worked for SWATI KALE, same as the
Plaintiff since May 2015, were years behind inspection of the
eye wash showers on campus - not suspended from being able to
request vacation leave. And that the Defendants failed to answer
said Complaint.

17.) Has personal knowledge that the Plaintiff was continually
assigned an excessive workload and subjected to hostile monthly
unannounced-witnessed, short notice meetings.

18.) Has personal knowledge that the Plaintiff came and went
from the office just like everyone else. And that there is no

time clock.

Plaintiff’s Witness:

 
           

 

Bip
PLE Els

rat

Babette Perkins

i
4:17-CV-03877 KAMME 0 V5 TAMU 4
CERTIFICATE OF SERVICE

 

I hereby certify that on or before 03-29-2019, Plaintiff

emailed a copy of this document to:

YVONNE D. BENNETT

Yvonne. bennett@oag.texas.gov
Assistant Attorney General
General Litigation Division

P.O. Box 12548, Capitol Station \
Austin, Texas 78711-2548 : \ \

i
Ve

Pro Fe Plaintiff: Kamme O

4:17-CV-03877 AggieCarpenterMom@gmail.com PLAINTIFF’S WITNESS 5
